Cook, P. J.,
delivered the opinion of the court.
The suggestion of error, we think, should be sustained.. .The evidence that the excursion train was always stopped at the station in question since the excursions were put on by the railroad company is not disputed. So, it appears, that it was the annual custom of the company to run an excursion train to Jackson, and this train always stopped, on flag, at this station, to take on passengers. This was the custom established by the course of business adopted by the common carrier. There was-no notice given to the public that the custom would be changed. By the course of business and the established custom, appellee had a right to take passage on the train,, and when he was denied this right he had a cause of action against the company. By the theretofore unvarying custom he was invited to take passage on this particular train, and the secret orders to the conductor was not notice to him that a change of the custom had been made.
Affirmed,.